The opinion of the court was delivered,
by Lowrie, C. J.
The money loaned in this case was $1500, and the bond and mortgage given for it were for $2000 with interest. Suit being brought upon them in two years, the interest, if calculated according to the bond, would be 25 per cent, per annum. But this case is not included in the Act of 1859, and no interest is demanded beyond the common legal rate.
A year before the trial, the parties settled the amount due on this principle, and the defendant below agreed, in writing, that judgment should be entered against him for that amount, and hence we cannot see that there ought to have been any jury trial. This agreement made in the case concluded such a proceeding.
There is no error in the calculation; but the defendant now *154thinks that payments made on his stock ought to have been treated in the settlement as payments on his bond, and claims that they shall be. Yet that would extinguish his stock; and surely the parties could agree 'that it should not be extinguished, and such is the effect of the settlement. And the defendant would be in a very undesirable predicament, if he should extinguish it in this suit on his bond: since the judgment against him on the mortgage is for the full amount without deducting payments made as on the stock, and may be enforced accordingly.
Moreover, it seems to us improper that there should be an issue raised to the jury on the very means adopted by the parties to settle such issues. As well might there be such an issue on a judgment-bond or a judgment itself. Parties to such agreements ought to apply to the court to relieve them from their mistakes, if they have made any.
Judgment affirmed.